Citation Nr: 1310670	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  08-30 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's chronic left foot sprain residuals with plantar fasciitis and degenerative joint disease for the period prior to November 3, 2011.  

2.  Entitlement a disability evaluation in excess of 30 percent for the Veteran's chronic left foot sprain residuals with plantar fasciitis and degenerative joint disease for the period on and after November 3, 2011.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 1976 to April 1977.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Seattle, Washington, Regional Office which denied an increased disability evaluation for the Veteran's chronic left foot sprain residuals with plantar fasciitis and degenerative joint disease.  In June 2011, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In September 2011, the Board remanded the Veteran's appeal to the Philadelphia, Pennsylvania, Regional Office (RO) for additional action.  

In June 2012, the Appeals Management Center (AMC) increased the evaluation for the Veteran's left foot disability from 10 to 30 percent and effectuated the award as of November 3, 2011.  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  Prior to November 3, 2011, the Veteran's left foot disability is manifested by severe chronic foot pain; plantar fasciitis; a left heel spur; arthritic changes; an impairment of his ability to drive a manual transmission vehicle; and associated loss of time from his employment as a delivery truck driver.  
2.  On and after November 3, 2011, the Veteran's left foot disability is manifested by severe chronic foot pain; a left foot range of motion of inversion to 5 degrees and eversion to 10 degrees with pain; plantar fasciitis; multiple left heel spur; arthritic changes; and an associated inability to drive a manual transmission vehicle.  

3.  For the entire appeal period, effective function remains in the left foot and there is no actual loss of use of the left foot.    


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for the Veteran's left foot sprain residuals with plantar fasciitis and degenerative joint disease for the period prior to November 3, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5284 (2012).  

2.  The criteria for an evaluation in excess of 30 percent evaluation for the Veteran's left foot sprain residuals with plantar fasciitis and degenerative joint disease for the entire appeal period have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5284 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on the Department of Veterans Affairs (VA) to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (1) (2012).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable RO decision on the claim for VA benefits.  

The Board finds that VA has satisfied its duty to notify under the VCAA.  A November 2007 VCAA notice was provided to the Veteran which informed him of the evidence generally needed to support a claim of entitlement to an increased evaluation for his left foot disability, the assignment of an effective date for such an award; what actions he needed to undertake; and how VA would assist him in developing his claim.  The November 2007 VCAA notice was issued to the Veteran prior to the March 2008 rating decision from which the instant appeal arises.  In July 2008, the Veteran informed VA that he had no additional information or evidence to submit in support of his claim.  The Veteran's claim was readjudicated in both the September 2008 statement of the case (SOC) and the multiple supplemental statements of the case (SSOC).  

VA has taken all reasonable action necessary to properly assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran has been afforded multiple VA examinations.  The examination reports are of record.  The Veteran was afforded a hearing before a VA Decision Review Officer (DRO) and a videoconference hearing before the undersigned Acting Veterans Law Judge.  Hearing transcripts were prepared and incorporated into the record.  

Regarding VA's duties set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. 3.103(c) (2), the Veteran's testimony at the Board hearing focused on the elements necessary to substantiate his claim for a higher disability rating and demonstrated, along with his representative's statements, that he had actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant; supra, the Acting Veteran's Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c) (2) and now can adjudicate the claim based on the current record. 

In September 2011, the Board remanded the Veteran's appeal to the RO in part so that he could be scheduled for an additional VA examination.  The examination was conducted.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner noted reviewing the record.  The examination report reflects that all relevant evaluation and tests were performed.  As such, the Board finds that there has been substantial compliance with its remand instructions and additional remand is not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (noting that substantial rather than strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

All identified and available relevant documentation has been secured to the extent possible.  All relevant facts have been developed to the extent possible.  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2012).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Consequently, the Board now turns to the merits of the Veteran's claims.  


II.  Historical Review

A March 1977 Army Physical Evaluation Board report shows a diagnosis of a left foot injury with tears of the dorsal intermetatarsal ligaments at the base of the first and second metatarsals.  In July 1977, VA established service connection for chronic left foot sprain residuals; assigned a 10 percent evaluation for that disability; and effectuated that award as of April 13, 1977.  

The report of a November 2007 VA examination for compensation purposes states that the Veteran was diagnosed with left foot plantar fasciitis and degenerative joint disease.  In March 2008, VA recharacterized the Veteran's service-connected left foot disability as chronic left foot sprain residuals with plantar fasciitis and degenerative joint disease evaluated as 10 percent disabling.  In June 2012, the AMC increased the evaluation for the Veteran's left foot disability from 10 to 30 percent and effectuated the award as of November 3, 2011.  

III.  Evaluation

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent evaluation requires moderately severe residuals.  A 30 percent evaluation requires severe residuals.  A 40 percent evaluation is to be assigned where there is actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2012).  

Degenerative arthritis established by X-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by the limitation of motion.  These 10 percent evaluations are combined and not added.  In the absence of limitation of motion, a 10 percent disability evaluation will be assigned where there is X-ray evidence of the involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of the involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2012).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2012).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2012).  Also, the entire rating period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A.  Period Prior to November 3, 2011

Clinical documentation from S. Maffei, D.P.M., dated in May 2007 states that the Veteran complained of left foot and heel pain.  Contemporaneous X-ray studies of the left foot revealed mild narrowing of the first metatarsophalangeal joint and a prominent calcaneal spur. The diagnosis was left heel spur.  

In his August 2007 claim for an increased evaluation, the Veteran asserted that his left foot disability was manifested by pain.  

At the November 2007 VA examination for compensation purposes, the Veteran complained of left lateral foot and arch pain, stiffness, and swelling associated with standing and walking.  He reported that he was employed as a warehouseman and had lost "less than 1 week from work."  The Veteran was observed to have a mildly antalgic gait with early heel off and pronation.  On examination of the left foot, the Veteran exhibited "pain with [range of motion] of mid-foot and subtalar joint;" plantar heel, plantar arch, and mid-tarsal joint tenderness; and no swelling or instability.  Contemporaneous X-ray studies of the left foot revealed multiple enthesophytes of the calcaneus and degenerative changes of the tarsometatarsal joint.  The diagnosis was left foot plantar fasciitis and degenerative joint disease.  The examiner commented that the Veteran's left foot disability significantly affected his occupational activities due to associated decreased mobility, lack of stamina, weakness or fatigue; and pain.  

In his March 2008 notice of disagreement, the Veteran advanced that: his left foot disability had worsened; he experienced severe pain while walking; and his severe left foot pain necessitated the use of medication twice a day and time off from work.  He believed that his left foot symptoms warranted assignment of an evaluation in excess of 10 percent.  

In his September 2008 Appeal to the Board (VA Form 9), the Veteran clarified that his left foot disability was manifested by constant pain which was "affecting every aspect of my life."  He stated that his left foot symptoms impaired his employment as a truck driver.  

At a May 2009 VA examination for compensation purposes, the Veteran complained of moderate to severe chronic left foot pain.  He reported that he took pain medication and used orthotics in his shoes to alleviate the pain.  The Veteran was observed to have a mildly antalgic gait.  On examination of the left foot, the Veteran exhibited a normal range of motion of both the foot and the toes without pain; mild tenderness of the proximal two-thirds of the foot; and no evidence of either instability or abnormal weight-bearing.  Contemporaneous X-ray studies of the left foot were reported to reveal findings consistent with arthritis.  The diagnosis was left foot strain with mildly active plantar fasciitis.  The examiner commented that the Veteran had "difficulty in prolonged standing and walking for more than 45 minutes due to left foot pain" which affected his occupation as a truck driver.  

A September 2010 magnetic resonance imaging (MRI) study from F. Schlesinger, M.D., states that the Veteran complained of left heel and hind foot pain.  The study revealed findings consistent with a left heel spur, plantar fasciitis, and arthritic changes.  

At the September 2010 DRO hearing, the Veteran testified that his left foot disability was productive of significant symptoms which affected both his weight-bearing and his occupation as a truck driver.  He stated that as he was required to use his left foot to operate his truck's clutch, his employer had to make accommodations for him which included being placed on light duty.  The Veteran believed that the record supported assignment of a 20 percent evaluation for his left foot disability.  

At the June 2011 videoconference before the undersigned Acting Veterans Law Judge, the Veteran testified that he experienced left foot pain and swelling which required the constant use of prescribed pain medications.  He stated that his left foot disability significantly affected his work as a delivery truck driver and interfered with his ability to operate the vehicle in wet and cold weather.  The Veteran clarified that he was not able to drive his truck on approximately seven or eight days a month due to his left foot pain and worked on the docks during such periods.  

The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  Prior to November 3, 2011, the Veteran's left foot disability is objectively shown to be manifested by severe chronic foot pain; plantar fasciitis; a left heel spur; arthritic changes; an impairment of his ability to drive a manual transmission vehicle; and associated loss of time from his employment as a delivery truck driver.  There is no objective evidence of actual loss of use of the left foot.  The competent and credible evidence shows that effective function remains in the left foot despite the severe impairment.  The Board finds that the Veteran's left foot disability picture is consistent with severe impairment of the foot and merits assignment of a 30 percent evaluation under the provisions of Diagnostic Code 5284 for the period prior to November 3, 2011.  In the absence of actual loss of use of the left foot, the Board concludes that a 30 percent evaluation and no higher is warranted for the Veteran's left foot disability for the relevant time period.  


B.  Period on and After November 3, 2011

At a November 3, 2011, VA examination for compensation purposes, the Veteran complained of severe chronic left foot pain.  He reported that he wore orthotics in his shoes; occasionally used a cane; and was no longer able to drive manual transmission vehicles due to his left foot impairment.  On examination of the left foot, the Veteran exhibited a range of motion of the foot of inversion to 5 degrees and eversion to 10 degrees with pain.  Contemporaneous X-ray studies of the left foot revealed increasing plantar soft tissue calcification; numerous calcaneal spurs; and tarsal/metatarsal articulation degenerative changes.  The Veteran was noted to have "effective use" of the foot.  The Veteran was diagnosed with left foot traumatic arthritis.  

An August 2012 written statement from the accredited representative advanced that the Veteran's left foot disability picture had remained constantly severe since he had filed his claim for an increased evaluation.  

On and after November 3, 2011, the Veteran's left foot disability is objectively shown to be manifested by severe chronic foot pain; a left foot range of motion of inversion to 5 degrees and eversion to 10 degrees with pain; plantar fasciitis; multiple left heel spurs; arthritic changes; and an associated inability to drive a manual transmission vehicle.  The Veteran was specifically found to retain function of the left foot.  Such findings clearly merit assignment of the current 30 percent evaluation under Diagnostic Code 5284.  In the absence of either subjective or objective evidence of loss of actual use of the left foot, the Board finds that a schedular evaluation in excess of 30 percent for the Veteran's left foot disability is not warranted.  



C.  Extra-schedular Evaluation

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extraschedular evaluation for his service-connected left foot disability under 38 C.F.R. § 3.321(b)(1) (2012).  The Court has clarified that there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular evaluation.  Thun v. Peake, 22 Vet App 111 (2008).  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  The established criteria found in 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5284 (2012) reasonably describes the Veteran's left foot disability level and symptomatology, namely, chronic pain and associated functional impairment.  Therefore, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2012) is not warranted.  



ORDER

A 30 percent evaluation for the Veteran's chronic left foot sprain residuals with plantar fasciitis and degenerative joint disease for the period prior to November 3, 2011, is granted subject to the law and regulations governing the award of monetary benefits.  

An evaluation in excess of 30 percent for the Veteran's chronic left foot sprain residuals with plantar fasciitis and degenerative joint disease for the entire appeal period is denied.  




____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


